[Cite as D.L.W. v. V.N.W., 2019-Ohio-1774.]

                               COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

D.L.W.,                                             :

                Plaintiff-Appellee,                 :
                                                             No. 107485
                v.                                  :

V.N.W.,                                             :

                Defendant-Appellant.                :


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: VACATED
                RELEASED AND JOURNALIZED: May 9, 2019


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                             Domestic Relations Division
                                Case No. DR-10-329940


                                              Appearances:

                Stafford Law Co., L.P.A., Joseph G. Stafford, and Nicole A.
                Cruz, for appellant.

                Joseph Bancsi, for appellee.


EILEEN T. GALLAGHER, P.J.:

                  Defendant-appellant, V.N.W. (“Wife”), appeals a judgment of the

Cuyahoga County Common Pleas Court, Domestic Relations Division, requiring her

to execute a quit claim deed in favor of plaintiff-appellee, D.L.W. (“Husband”). She

claims the following sole assignment of error:
      The trial court erred as a matter of law and abused its discretion in
      ordering the transfer of real estate without conducting a hearing.

               For the following reasons, we vacate the trial court’s judgment.

                       I. Facts and Procedural History

               The parties were divorced by a judgment entry, dated June 10, 2011.

The judgment entry of divorce incorporated a handwritten settlement agreement

that contained the following provision concerning the division of real estate:

      Real estate located at 542 Andover Circle, Broadview Heights, shall
      be the property of the wife free and clear of any claim of husband.
      Real estate located at 1111 Eric Lane, Cleveland, shall be the property
      of husband free and clear of any claim of wife. Each party shall be
      responsible for and indemnify the other against all liability with
      respect to the property of the other. Each party shall quit-claim their
      interest to the other.

               In February 2014, Husband filed a motion to show cause, claiming,

among other things, that Wife had not executed the quit claim deed to the property

located at 1111 Eric Lane in Cleveland as required by the judgment entry of divorce.

The court addressed some of the issues raised in the motion to show cause, but

Wife’s failure to execute a quit claim deed remained unresolved. In February 2017,

Husband filed another motion to show cause raising several issues, including Wife’s

failure to execute the quit claim deed as required by the judgment entry of divorce.

Service on the motion to show cause was never perfected.

               In May 2017, the trial court referred the parties to mediation to

negotiate their unresolved issues. Thereafter, a mediation took place, but the parties

did not resolve their differences, and the parties appeared for a final pretrial before
a magistrate on May 17, 2018. A review of the docket reflects that there is no record

of what transpired at the May 17, 2018 final pretrial. According to Wife’s appellate

brief,1 the parties discussed parenting issues, including Husband’s request for a

parenting evaluation of Wife. Wife asserts that the magistrate never mentioned the

order requiring her to execute a quit claim deed to transfer the property located on

Eric Lane to Husband during the final pretrial.

               Nevertheless, the court (not the magistrate) issued a judgment entry

dated July 17, 2018, ordering Wife to “immediately * * * execute a Quit Claim Deed

in favor of [Husband] to the real estate located at 1111 Eric Lane, Cleveland, Ohio

* * * within fourteen (14) days of * * * journalization.” The judgment entry further

provides that if Wife fails to comply with the order, the July 17, 2018 judgment “shall

operate as a conveyance thereof * * *.” The judgment entry, which was signed by

both the magistrate and the judge without an opportunity for objections under

Civ.R. 53, does not provide any facts or explanation for its order compelling Wife

to immediately execute the quit claim deed. Wife now appeals from this judgment.

                                II. Law and Analysis

               In her sole assignment of error, Wife argues the trial court abused its

discretion by granting Husband’s motion to show cause and ordering her to transfer

her interest in real property to Husband without first conducting a hearing.



       1 Husband did not file an appellee brief. Pursuant to App.R. 18(C), when an
appellee fails to file a brief, “the court may accept the appellant’s statement of the facts
and issues as correct and reverse the judgment if the appellant’s brief reasonably appears
to sustain such action.”
               However, Husband failed to properly serve Wife with the motion to

show cause. Proper service of process is a prerequisite for personal jurisdiction.

Williams v. Gray Guy Group, L.L.C., 10th Dist. Franklin No. 16AP-321, 2016-Ohio-

8499, ¶ 19. In order to render a valid personal judgment, the trial court must have

personal jurisdiction over the party. Maryhew v. Yova, 11 Ohio St. 3d 154, 156, 464
N.E.2d 538 (1984).      In other words, a judgment rendered without personal

jurisdiction over a defendant is void. Patton v. Diemer, 35 Ohio St. 3d 68, 518
N.E.2d 941 (1988). Therefore, the trial court’s judgment entry dated July 17, 2018,

ordering Wife to execute a quit claim deed within 14 days of its journalization, is void

and must be vacated.

               The sole assignment of error is sustained.

               The July 17, 2018 judgment entry is vacated.

      It is ordered that appellant recover from appellee costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to the Cuyahoga County Common

Pleas Court, Domestic Relations Division, to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



EILEEN T. GALLAGHER, PRESIDING JUDGE

MARY J. BOYLE, J., CONCURS IN JUDGMENT ONLY;
PATRICIA ANN BLACKMON, J., CONCURS IN JUDGMENT ONLY